Name: Commission Regulation (EC) No 1960/95 of 9 August 1995 laying down detailed rules for the transitional application of the system of entry prices for grape juice and musts
 Type: Regulation
 Subject Matter: tariff policy;  prices;  plant product;  beverages and sugar;  foodstuff
 Date Published: nan

 No L 189/ 16 [ EN-] Official Journal of the European Communities 10 . 8. 95 COMMISSION REGULATION (EC) No 1960/95 of 9 August 1995 laying down detailed rules for the transitional application of the system of entry prices for grape juice and musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), and in particular Articles 53 (3) and 83 thereof, Article 1 This Regulation lays down detailed rules for the transi ­ tional application of the entry price system for the products listed in Annex I, Part 3, Section I, Annex 2 to the Customs Tariff of the European Communities, for the period ending on 30 June 1996. Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), and in parti ­ cular Article 3 ( 1 ) thereof, Article 2 Each declaration of release for free circulation shall cover goods of one origin only and covered by one code only in the combined nomenclature . Whereas Article 53 of Regulation (EEC) No 822/87 provides that, for grape juice and musts for which applica ­ tion of the duties depends on the import price, the accu ­ racy of that price is to be checked by means of a standard import value calculated depending on the origin and product on the basis of the prices on the Member States' representative import markets ; whereas the special nature of the system for importing grape juice and musts into the Community, and in particular the lack of Member States' representative import markets, makes it impossible to calculate the flat-rate import values in accordance with the provisions presently laid down in that Article 53 ; whereas, pending adoption by the Council of a measure to adjust those provisions to actual conditions in the import system, it it necessary to adopt transitional measures to enable the customs authorities to compare import prices with the entry price given in the Common Customs Tariff, in order to be able to determine the duties to be levied ; whereas, pursuant to Article 3 (2) of Regulation (EC) No 3290/94, for the purposes of this Regulation, they may not apply beyond 30 June 1996 ; Article 3 1 . The import price on the basis of which the products referred to in Article 1 are classified in the customs tariff of the European Communities must be equal to the fob price of the product in question in the country of origin, plus the cost of insurance and transport up to the place of entry into the customs territory of the Community. 2. Where the import price cannot be determined by reference to paragraph 1 of this Article, the products referred to in Article 1 shall be classified in the customs tariff of the European Communities on the basis of the customs value determined in accordance with Articles 30 and 31 of the Council Regulation (EEC) No 2913/92 (4). Whereas the import price on the basis of which the imported products are classified in the Common Customs Tariff must be equal to the fob price of the products concerned plus the cost of insurance and transport up to the border of the customs territory of the Community ; Article 4 This Regulation shall enter into force on 1 September 1995. It shall apply until 30 June 1996. o OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 148 , 30. 6 . 1995, p. 31 . 0 OJ No L 349, 31 . 12 . 1994, p. 105 . 0 OJ No L 302, 19. 10 . 1992, p. 1 . 10. 8 . 95 EN Official Journal of the European Communities No L 189/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1995. For the Commission Martin BANGEMANN Member of the Commission